Citation Nr: 1037068	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-38 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a compensable disability evaluation for 
service connected ureteral calculus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to January 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction is currently with the RO in Wichita, Kansas.

In his November 2006 substantive appeal, the Veteran requested a 
hearing before a Decision Review Officer, but later withdrew that 
request.  The Veteran also submitted additional evidence, but has 
waived RO review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection 
bilateral hearing loss and tinnitus, as well as a compensable 
disability evaluation for his service connected ureteral 
calculus.  

The Veteran has indicated that he is receiving benefits from the 
Social Security Administration (SSA).  It appears that the RO 
requested records from the SSA and that the SSA responded that 
the Veteran's folder was currently in the Office of Hearings and 
Appeals and that VA should resubmit its request for the Veteran's 
records in ninety days.  The RO did not do so.  

The Court has indicated that medical records upon which an award 
of Social Security disability benefits has been predicated are 
relevant to VA claims for service connection.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the 
RO should attempt to obtain any available SSA records, including 
any medical records the Veteran submitted in support of his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) 
(possibility that SSA records could contain relevant evidence 
cannot be foreclosed absent a review of those records).

Additionally, the Veteran has submitted private medical records 
showing a current diagnosis of hearing loss and tinnitus.  
Although there is no evidence of hearing loss or tinnitus in the 
Veteran's service treatment records, the Veteran has testified 
that he was exposed to acoustic trauma in service due to his work 
as a radar mechanic and has argued that this in service noise 
exposure caused his current tinnitus and hearing problems.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Here, as there is evidence of a current disability and an injury 
in service, as well as at least a speculative relationship 
between them, the Board finds that the Veteran should be afforded 
a VA examination of his hearing loss and tinnitus.  The examiner 
is asked to render an opinion as to whether it is at least as 
likely as not (fifty percent or greater) that the Veteran's 
hearing loss and tinnitus, if any, had onset in service or were 
caused or aggravated by the Veteran's active military service.

Finally, on remand, the Veteran should be provided with notice 
that complies with the Veterans Claims Assistance Act of 2000 
(VCAA) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) for the 
all of the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be provided with notice 
that complies with the Veterans Claims 
Assistance Act of 2000 (VCAA) and Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) for 
the all of the Veteran's claims.

2.	Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

3.	Once this is done, the RO should schedule 
the Veteran for a VA audiological 
examination.  The examiner should note any 
functional impairment caused by the 
Veteran's hearing loss and tinnitus 
disabilities, including a full description 
of the effects of his disabilities upon 
his ordinary activities, if any.

The VA examiner is asked to render an 
opinion as to whether it is at least as 
likely as not (fifty percent or greater) 
that the Veteran's hearing loss and 
tinnitus, if any, had onset in service, or 
were caused or aggravated by the Veteran's 
active military service.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed. 

4.	When the development requested has been 
completed, and the RO/AMC has ensured 
compliance with the requested action, this 
case should again be reviewed by the 
RO/AMC on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


